DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Allowance
	II.	Claims 1-12 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Ozdemir (US 2019/0122073 A1); Menick (US 2021/0004677 A1); and Shapiro (US 2017/0356976 A1).
Ozdemir teaches a system and method for quantifying uncertainty in reasoning about 2D and 3D spatial features with computer machine learning architecture including acquiring CT scan images and processing/analyzing the images by employing a deep learning model using weights that are random variables, wherein the output of the machine learning is a conditional probability distribution (see abstract and paragraph [0035]); the deep learning model uses a first machine learning system and a second machine learning system to process/analyze the image data (see paragraph [0036] and Fig. 3).
Menick teaches data compression using jointly trained encoder, decoder, and prior neural networks including using a Gaussian distribution wherein the output of an encoder neural network includes a mean vector of a data-conditional probability distribution (see abstract, paragraph [0039] and Fig. 1).
Shapiro teaches a system and method for quantifying cell numbers in magnetic resonance imaging (MRI) (see abstract) including weighting the conditional probability outputs of each CNN to present a final weighted output (see paragraph [0155]).
Claim 1 is allowed because Ozdemir, Menick, and Shapiro do not teach a computer architecture comprising: a first machine learning network receiving input data and propagating the input data in a first flow direction through the first machine learning network according to first weight values to produce first output data at a first network interface; a statistical variable converter receiving the first output data and applying it to a statistical model to provide second output data; and a second machine learning network receiving the second output data at a second network interface and propagating the second output data in a second flow direction through the second machine learning network according to second weight values to provide output data; wherein the first and second weights and the statistical model are trained values produced by: (a) applying training set data to the first machine network to propagate in the first flow direction to the statistical variable converter; and (b) applying corresponding training set data to the second machine network to propagate in a third flow direction opposite the second flow direction to the statistical variable converter; wherein based on the propagation of the training set data, the statistical variable converter: (a) modifies the statistical model; and (b) provides error values for backpropagation to the first machine learning network and second machine learning network based on a current state of the statistical model.
Claims 2-12 are allowed based on their dependence on allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 31, 2022
/BRANDON J MILLER/Primary Examiner, Art Unit 2647